           Case 2:20-cv-03009-BWA Document 23 Filed 07/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 TERRELL T. CASBY                                                 CIVIL ACTION

 VERSUS                                                           NO. 20-3009

 JAMES LEBLANC, et al.                                            SECTION M (5)



                                     ORDER & REASONS

       On June 14, 2021, this Court amended its final judgment under Rule 60(a) of the Federal

Rules of Civil Procedure to allow Casby the opportunity to brief the issue of whether he is entitled

to court costs.1 Casby was ordered to “submit a memorandum on or before July 14, 2021, arguing

(1) why he is entitled to court costs and (2) stating, with supporting documentation, the amount of

his court costs.”2 Casby did not file any such memorandum by the indicated deadline. A pro se

litigant is not exempt from compliance with relevant rules and court-ordered deadlines. Jones v.

FJC Sec. Servs., Inc., 612 F. App’x 201, 203 (5th Cir. 2015); Birl v. Estelle, 660 F.2d 592, 593

(5th Cir. 1981). Therefore, having failed to file the memorandum, Casby has not carried his burden

of proof as to an award of court costs. Accordingly,

       IT IS ORDERED that Casby’s request for court costs3 is DENIED WITH PREJUDICE.

       New Orleans, Louisiana, this 23rd day of July, 2021.


                                                       ________________________________
                                                       BARRY W. ASHE
                                                       UNITED STATES DISTRICT JUDGE




       1
         R. Doc. 17.
       2
         Id. at 2.
       3
         R. Doc. 16 at 3.
